DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 16/697,026 filed on 11/26/19 and is a CON of 16/143,305 09/26/2018 which is a CON of 15/973,406 05/07/2018 which is a CIP of PCT/US17/31721 05/09/2017 which claims benefit of 62/333,589 05/09/2016 and claims benefit of 62/350,672 06/15/2016 and claims benefit of 62/412,843 10/26/2016 and claims benefit of 62/427,141 11/28/2016 and said 15/973,406 05/07/2018 claims benefit of 62/540,557 08/02/2017 and claims benefit of 62/562,487 09/24/2017 and claims benefit of 62/583,487 11/08/2017 and said 16/143,305 09/26/2018 is a CON of PCT/US18/45036 08/02/2018.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/9/2022 has been entered.
 
Response to Amendment
This office action is in response to the amendments submitted on 5/9/2022 wherein claims 1-5, and 7-21 are pending and ready for examination, no new claims have been added.

Double Patenting
Claims 1-21 of this application is patentably indistinct from claim 1-24 of Application No. 16/150151. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Claims 1-21 of this application is patentably indistinct from claim 1-20 of Application No. 16/150148. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-21 are provisionally rejected on the ground of non-statutory double patenting as being un-patentable over claim 1-24 of co-pending Application No. 16/150151 (reference application). Although the claims at issue are not identical, they are not patent-ably distinct from each other because all the limitations of the current claims are disclosed either in one claim of the co-pending application or in a combination of claims.
Claim 1-21 are provisionally rejected on the ground of non-statutory double patenting as being un-patentable over claim 1-20 of co-pending Application No. 16/150148 (reference application). Although the claims at issue are not identical, they are not patent-ably distinct from each other because all the limitations of the current claims are disclosed either in one claim of the co-pending application or in a combination of claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-10, 12, 15-18 and 21, are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0011278 A1, Brown et al, hereinafter referenced as Brown in view of US 2018/0091516 A1, Nixon et al hereinafter referenced as
Nixon. 

As to independent claim 1, Brown teaches “A system for monitoring a plurality of components of a pump in an industrial environment, the system comprising: a data acquisition circuit structured to interpret a plurality of detection values, each of the plurality of detection values corresponding to at least one of a plurality of input sensors operationally coupled to the pump and communicatively coupled to the data acquisition circuit;” ([abstract] and [0020] wherein the monitoring system applied in order to provide diagnostics to the monitored device within an industrial process “such as turbines, pumps, rotors, mixers, and other rotating or reciprocating equipment, heat exchangers, valves, thermowells, piping, and the like”, also see [0033] “One example of rotary fixed equipment is a pump and its attached motor which rotate, thereby emitting a characteristic noise signature.”, [0041], [0080] and [0059]. Moreover, fig 2 wherein the data input and external input reads on “a data acquisition circuit structured to interpret a plurality of detection values”, similarly in fig 1 as in [0029-0032] wherein the electronics collocated in single package input data such as input and condition of the acoustic sensor signal, also reads on “operationally coupled to the pump and communicatively coupled to the data acquisition circuit;”; "monitoring electronics 108 includes input functionality ...... via external or via local integral operator interface ..... . bidirectional communication via digital bus such as HART, Foundation Field Bus, CAN or other digital media", see [0036-0038]. Moreover, [0033-0035] "change in noise signature," wherein some examples of interpreting different possible signatures of different components included in figs 1-3 see [0041-0042]. Also see [0068] wherein the analysis of the sensed parameter reads on “interpret a plurality of detection values”.)
Note: that the embodiment of fig 1 is the generic simplified representation of the system, while the embodiment of fig 2 is the more detailed yet same system [0008-0009], thus the examiner interchangeably and in combination, references the figures.
“a data processing circuit structured to utilize at least one of the plurality of detection values to perform at least one noise processing operation on at least a portion of the plurality of detection values;” ([0033-0034] comparison with noise signature/ pattern and based on change in noise is detected based on the frequency response [0043-0045], wherein such signature is stored in database as in [0039-0041] "baseline data stored in the memory” and wherein only a portion of the signal to be analyzed “the isolated portion from the background noise”. Moreover, [0031-0033] "signature amplitude and/or frequency profile", "stored signature". [0094] "The calculated process noise signature is then compared with the stored reference value." Also see [0049] “the frequency and phase shift of the reflected portion of the signal”; and [0067] “A portion of the transmitted signal will be reflected from structures within the system”)
“a signal evaluation circuit structured to determine a pump performance parameter in response to the noise processed portion of the plurality of detection values;” ([0024-0031] wherein the analysis of determining noise signature is disclosed. [0033-0034] comparison with noise signature/ pattern and based on change in noise is detected based on the frequency response [0043-0045], wherein such signature is stored in database as in [0039-0042] "baseline data stored in the memory” and wherein only a portion of the signal to be analyzed “the isolated portion from the background noise”. Moreover, [0031-0033] "signature amplitude and/or frequency profile", "stored signature". [0094] "The calculated process noise signature is then compared with the stored reference value." Also see [0049] “the frequency and phase shift of the reflected portion of the signal”; and [0067] “A portion of the transmitted signal will be reflected from structures within the system”. See fig 8)
“and a response circuit structured to perform at least one operation in response to the pump performance parameter,” ([0031-0033] wherein the signature to be compared within a defined conditions "predetermined amount”; "compare the processed noise signal with a stored signature, and generate an alarm if they differ by more than a predetermined amount. By comparing the signatures after the Fast Fourier Transform has been applied, new frequency bands of high amplitude can be readily identified.". Moreover, [0044-0046] "deviates more than a predetermined amount”. See fig 8.)
Brown teaches [0067] “self-diagnostic electrons” wherein the self-organization management could be part of the self-diagnostic”. 
Brown is silent to expressly cite the self-diagnostic” and data marketplace. 
Nixon teaches “wherein the at least one operation comprises storing at least a portion of a characteristic vibration fingerprint of the component of the pump and the pump performance parameter on a data marketplace, and wherein the data marketplace is self-organized and automated, and wherein the characteristic vibration fingerprints are organized in the data marketplace for consumption by consumers for identifying the performance parameter of a second pump.” ([0022] "Embodiments facilitate a self-organizing lnternet -of Things open marketplace where individuals have complete freedom to create and manage intelligent agents that are representations of their resources, which include people, place and things, to maximize exploitation." Moreover, the data from marketplace includes all types of data including industrial data of a thing which could be a pump or any device within the industrial facility, and based on industrial standards such as in [0100] "The Centrex Arch groups all data storage functions of the uRMS for all transactions (i.e. requests and responses) and events; these include Service Engines, Core services and Nodz services. In embodiments, the Centrex Arch utilizes an industry standard MySQL Cloud Database which is a drop in database-as-a service for MySQL-based services." One of ordinary skill in the art would acknowledge that the data from market place of IOT is applicable to every aspect of the word Things, to include monitoring industrial components and related data including the data of the components performance, noise, communication and so on.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the well-known technique of  self-organizing market place data of IOT of Nixon to handle and organize the collected noise signatures of Brown in order to adapt reliably communication, ensure quality of service rules, and provide scalable system for managing resources ([0094] and [0128] Nixon). Moreover, the system of Nixon is commercially available and applicable to all types of Things/ applications and related data types.

As to independent claim 15, Brown teaches “ A method for monitoring a plurality of components of a pump, the method comprising; interpreting a plurality of detection values, each of the plurality of detection values corresponding to at least one of a plurality of input sensors operationally coupled to the pump;” ([abstract] and [0020] wherein the monitoring system applied in order to provide diagnostics to the monitored device within an industrial process “such as turbines, pumps, rotors, mixers, and other rotating or reciprocating equipment, heat exchangers, valves, thermowells, piping, and the like”, also see [0033] “One example of rotary fixed equipment is a pump and its attached motor which rotate, thereby emitting a characteristic noise signature.”, [0041], [0080] and [0059]. Moreover, fig 2 wherein the data input and external input reads on “a data acquisition circuit structured to interpret a plurality of detection values”, similarly in fig 1 as in [0029-0032] wherein the electronics collocated in single package input data such as input and condition of the acoustic sensor signal, also reads on “operationally coupled to the pump and communicatively coupled to the data acquisition circuit;”; "monitoring electronics 108 includes input functionality ...... via external or via local integral operator interface ..... . bidirectional communication via digital bus such as HART, Foundation Field Bus, CAN or other digital media", see [0036-0038]. Moreover, [0033-0035] "change in noise signature," wherein some examples of interpreting different possible signatures of different components included in figs 1-3 see [0041-0042]. Also see [0068] wherein the analysis of the sensed parameter reads on “interpret a plurality of detection values”.)
Note: that the embodiment of fig 1 is the generic simplified representation of the system, while the embodiment of fig 2 is the more detailed yet same system [0008-0009], thus the examiner interchangeably and in combination, references the figures.
“performing at least one noise processing operation on at least a portion of the plurality of detection values;” ([0033-0034] comparison with noise signature/ pattern and based on change in noise is detected based on the frequency response [0043-0045], wherein such signature is stored in database as in [0039-0041] "baseline data stored in the memory” and wherein only a portion of the signal to be analyzed “the isolated portion from the background noise”. Moreover, [0031-0033] "signature amplitude and/or frequency profile", "stored signature". [0094] "The calculated process noise signature is then compared with the stored reference value." Also see [0049] “the frequency and phase shift of the reflected portion of the signal”; and [0067] “A portion of the transmitted signal will be reflected from structures within the system”.)
“determining a pump performance parameter in response to the at least one noise processing operation;” ([0024-0031] wherein the analysis of determining noise signature is disclosed. [0033-0034] comparison with noise signature/ pattern and based on change in noise is detected based on the frequency response [0043-0045], wherein such signature is stored in database as in [0039-0042] "baseline data stored in the memory” and wherein only a portion of the signal to be analyzed “the isolated portion from the background noise”. Moreover, [0031-0033] "signature amplitude and/or frequency profile", "stored signature". [0094] "The calculated process noise signature is then compared with the stored reference value." Also see [0049] “the frequency and phase shift of the reflected portion of the signal”; and [0067] “A portion of the transmitted signal will be reflected from structures within the system”. See fig 8)
“and performing at least one operation in response to the pump performance parameter,” ([0031-0033] wherein the signature to be compared within a defined conditions "predetermined amount”; "compare the processed noise signal with a stored signature, and generate an alarm if they differ by more than a predetermined amount. By comparing the signatures after the Fast Fourier Transform has been applied, new frequency bands of high amplitude can be readily identified.". Moreover, [0044-0046] "deviates more than a predetermined amount”. See fig 8.)
Brown teaches [0067] “self-diagnostic electrons” wherein the self-organization management could be part of the self-diagnostic”.
Brown is silent to expressly cite the self-diagnostic” and data marketplace. 
Nixon teaches “performing at least one operation in response to the pump performance parameter, wherein the at least one operation comprises storing at least a portion of a characteristic vibration fingerprint of the component of the pump and the pump performance parameter on a data marketplace, wherein the data marketplace is self-organized and automated, and wherein the characteristic vibration fingerprint are organized in the data marketplace for consumption by consumers for identifying the performance parameter of a second pump.” ([0022] "Embodiments facilitate a self-organizing lnternet -of Things open marketplace where individuals have complete freedom to create and manage intelligent agents that are representations of their resources, which include people, place and things, to maximize exploitation." Moreover, the data from marketplace includes all types of data including industrial data of a thing which could be a pump or any device within the industrial facility, and based on industrial standards such as in [0100] "The Centrex Arch groups all data storage functions of the uRMS for all transactions (i.e. requests and responses) and events; these include Service Engines, Core services and Nodz services. In embodiments, the Centrex Arch utilizes an industry standard MySQL Cloud Database which is a drop in database-as-a service for MySQL-based services." One of ordinary skill in the art would acknowledge that the data from market place of IOT is applicable to every aspect of the word Things, to include monitoring industrial components and related data including the data of the components performance, noise, communication and so on.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the well-known technique of self-organizing market place data of IOT of Nixon to handle and organize the collected noise signatures of Brown in order to adapt reliably communication, ensure quality of service rules, and provide scalable system for managing resources ([0094] and [0128] Nixon). Moreover, the system of Nixon is commercially available and applicable to all types of Things/ applications and related data types.

As to claim 2, Brown as modified teaches “wherein the data processing circuit is further structured to perform the at least one noise processing operation by performing at least one of: (i) analyze a noise in the portion of the plurality of detection values, (ii) isolate a noise in the portion of the plurality of detection values, or (iii) remove a noise from the portion of the plurality of detection values.” ([0024-0033] "signature amplitude and/or frequency profile", "stored signature", wherein noise analysis is performed. Moreover, [0039-0042] “noise associated with a specific device can be isolated”, “isolate flow vortex measurement from ground noise.”, also see claim 1. Furthermore, [0061] “510 remove the process fluid property information from the detected signal, leaving only fouling/plugging information, which is then evaluated by reducing it to an equivalent acoustic impedance through the exchanger.”)

As to claims 3 and 17, Brown as modified teaches “wherein the data processing circuit is further structured to perform the at least one noise processing operation by isolating a noise associated with vibration of a component of the pump to obtain a characteristic vibration fingerprint of the component of the pump.” ([0039-0042] “noise associated with a specific device can be isolated”, “isolate flow vortex measurement from ground noise.”, also see claim 1. Moreover, [0031-0033] "signature amplitude and/or frequency profile", "stored signature", reads on “fingerprint”. Furthermore, [0061] “510 remove the process fluid property information from the detected signal, leaving only fouling/plugging information, which is then evaluated by reducing it to an equivalent acoustic impedance through the exchanger.” Moreover, fig 1-3 wherein the acoustic sensors that sense the oscillation/ vibration are depicted. Also see [0053] "oscillator”, "impulse". Also see [0043-0045] "mechanical 'pinging' device or acoustic impulse generator", wherein the analyzed data represents using acoustic sensors the vibrational signal “acoustic or pinging signal” [0053] of the measured device such as pump [0042]. Brown provides examples of such vibrational data within the system such as the pump as in [0080] and [0020] as the vibration is applied due to the fluid passing through the device.)

As to claims 4 and 21, Brown as modified teaches “wherein the data processing circuit is further structured to perform the at least one noise processing operation by removing a known noise, wherein the known noise comprises at least one of: an ambient noise, a vibrational noise, a noise associated with a distinct process stage, a noise indicative of needed maintenance, a noise from an offset industrial environment, a noise from a component of the industrial environment vibrationally coupled to the pump, a characteristic vibration fingerprint of an offset industrial environment, a characteristic vibration fingerprint of a component of the industrial environment vibrationally coupled to the pump, a noise associated with slippage of a shaft relative to the pump, a noise associated with a slow speed rotation of the pump, a noise associated with a fluid flowing through an adjacent pipe, or a noise associated with a local environment of the pump.” ([0024-0033] "signature amplitude and/or frequency profile", "stored signature", wherein noise analysis is performed. Moreover, [0039-0042] “noise associated with a specific device can be isolated”, “isolate flow vortex measurement from ground noise.”, also see claim 1. Furthermore, [0061] “510 remove the process fluid property information from the detected signal, leaving only fouling/plugging information, which is then evaluated by reducing it to an equivalent acoustic impedance through the exchanger.”. Moreover, fig 1-3 wherein the acoustic sensors that sense the oscillation/ vibration are depicted. Also see [0053] "oscillator', "impulse". Also see [0043-0045] "mechanical 'pinging' device or acoustic impulse generator”, "acoustic sensor”. Moreover, [0042-0046] wherein the collected data/ measurements to be compared against a defined signature/ pattern as in [0033-0035] comparison with noise signature/ pattern and based on change in noise is detected which is applicable on pumps. See fig 8, [0093-0094] and claims 1-3 "acoustic patterns", the process of analyzing the input data and diagnosing the defect and its type based on comparison with the baseline and noise signature. Moreover, [0052] "Thus, the detected acoustic signature may provide a basis for predicting corrosion or fouling conditions in the system". Furthermore, fig 1-3 wherein the acoustic sensors that sense the oscillation/ vibration are depicted. Brown provides examples of such vibrational data within the system such as the pump as in [0080] and [0020] as the vibration is applied due to the fluid passing through the device.)
 
As to claim 5, Brown as modified teaches “wherein the data processing circuit is further structured to perform the at least one noise processing operation by removing a known noise, wherein the known noise comprises at least one of a noise from an offset industrial environment or a characteristic vibration fingerprint of an offset industrial environment, and wherein the offset industrial environment comprises at least one of: an offset pump of a same model as the pump, an offset pump from a same manufacturer as the pump, an offset pump at a same location as the pump, a distinct component vibrationally coupled to the pump, an offset pump operated by a common operating entity of the pump, an offset pump operated by a competing entity of an operating entity of the pump, an offset pump having a similar local environment to a local environment of the pump, or historical data.” ([0024-0033] "signature amplitude and/or frequency profile", "stored signature", wherein noise analysis is performed. Moreover, [0039-0042] “noise associated with a specific device can be isolated”, “isolate flow vortex measurement from ground noise.”, also see claim 1. Furthermore, [0061] “510 remove the process fluid property information from the detected signal, leaving only fouling/plugging information, which is then evaluated by reducing it to an equivalent acoustic impedance through the exchanger.”. Moreover, [0041] the device includes "pumps, catalystic crackers, mixers, valves, heat exchangers, boilers, or any other device attached to industrial process. The fixed equipment may also refer to vessels, conduits, piping, and tanks, or any other structure associated with the process.", wherein valves could be part of the pump which reads on “a distinct component vibrationally coupled to the pump” , also see [0033] "pump vane", and [0036] “coupled to pipe segments”. Moreover, [0020] “pump” and "rotor” which could be the impellers of the pump. Moreover, [0029] “the electronics are co-located in a single package…… identify individual vortices based on their acoustic patterns”, reads on “an offset pump at a same location as the pump”. [0030] “extracting a signal from high noise environment” reads on “an offset pump having a similar local environment to a local environment of the pump”. Furthermore, [0031], [0046], [0078-0079] and claim 21, the predetermined amount and signature is based on previous analyzed data could read on “historical data”. Also see [0075] “If multiple temperature sensors are used, multiple differential measurements may be taken, and the variations in the temperature measurements can be utilized to more precisely detect area fouling within the system.”, reads on “offset pump operated by a common operating entity of the pump, an offset pump operated by a competing entity of an operating entity of the pump, an offset pump having a similar local environment to a local environment of the pump”.)

As to claim 9, Brown as modified teaches “further comprising: a data storage circuit structured to store at least one of a specification, a system geometry, or an anticipated state information for the pump and associated rotating components, to store historical performance for the pump and associated rotating components, and to buffer the plurality of detection values for a predetermined length of time;” ([0035] “detect or predict fouling” reads on “an anticipated state information”, also see [0052], [0065-0068] and  [0091], “predict”, “predictive”. Moreover, [0024-0025], [0030-0033], [0039], [0079] wherein the baseline represents the historical collected data that used to determine and validate the patterns/ signature, “stored signature”. Moreover, [0080] “Another failure mode involves cavitation of the valve for a period of time, such that the internal geometry of the valve is severely eroded.” Moreover, [0053] the determination of signature and parameters characteristics is applied within a defined period of time “means to excite the pipe…. a very short period of time”, i.e. the measurement of that period of time is applied within a defined time. Moreover, ([0020] "(such as turbines, pumps, rotors, mixers, and other rotating or reciprocating equipment, heat exchangers, valves, thermowells, piping, and the like)", "rotor” which could be the impellers of the pump.)
“a bearing analysis circuit structured to determine a bearing performance parameter in response to a comparison of the buffered plurality of detection values to a bearing specification and an anticipated state information for a bearing;” ([0033] "bearings", “If problems develop with the rotary equipment bearings,” knowing that the analysis of [024-0035] the signature analysis and determinations are applicable to the devices and their associated elements including the bearings.)
“and wherein the signal evaluation circuit is further structured to determine the pump performance parameter further in response to the bearing performance parameter.” ([0033] “bearings” and fig 8 and [0093-0094]. One of ordinary skill in the art would contemplate that fig 8 is applicable to the devices within the system of Brown including the bearings.)

As to claim 10, Brown as modified teaches “wherein the signal evaluation circuit is further structured to determine the pump performance parameter further in response to at least one of an anticipated state of the pump, historical detection values, or a geometry of the industrial environment.” ([0024-0033] "signature amplitude and/or frequency profile", "stored signature" wherein the signature is based on the stored (previously collected data) to compare with. Moreover, [0080] “Another failure mode involves cavitation of the valve for a period of time, such that the internal geometry of the valve is severely eroded.”)

As to claim 12, Brown as modified teaches “wherein at least one of the plurality of input sensors is positioned at least one location of: a transformer, a pump control center, a blade, a fan, an inflow, an outflow, and a breaker.” ([0041] "pumps, catalystic crackers, mixers, valves, heat exchangers, boilers, or any other device attached to industrial process. The fixed equipment may also refer to vessels, conduits, piping, and tanks, or any other structure associated with the process.", also see [0033] "pump vane breaks", and [0020] knowing that rotor works as an impeller i.e. the blades are inherently included. Moreover, the fluid of the pump could flow in both directions i.e. impeller to produce sucking force/ inflow, or propeller to produce pushing force/ outflow, which is part of the definition of a fan.)

As to claim 16, Brown as modified teaches “wherein performing the at least one noise processing operation comprises detecting a noise of at least one of the plurality of detection values.” ([0033-0034] comparison with noise signature/ pattern and based on change in noise is detected based on the frequency response [0043-0045], wherein such signature is stored in database as in [0039-0041] "baseline data stored in the memory” and wherein only a portion of the signal to be analyzed “the isolated portion from the background noise”. Moreover, [0031-0033] "signature amplitude and/or frequency profile", "stored signature". [0094] "The calculated process noise signature is then compared with the stored reference value." Also see [0049] “the frequency and phase shift of the reflected portion of the signal”; and [0067] “A portion of the transmitted signal will be reflected from structures within the system”)

As to claim 18, Brown as modified teaches “wherein performing the at least one noise processing operation comprises removing a known noise in at least one of the plurality of detection values.” ([0039-0042] “noise associated with a specific device can be isolated”, “isolate flow vortex measurement from ground noise.”, also see claim 1. Furthermore, [0061] “510 remove the process fluid property information from the detected signal, leaving only fouling/plugging information, which is then evaluated by reducing it to an equivalent acoustic impedance through the exchanger.” Moreover, fig 1-3 wherein the acoustic sensors that sense the oscillation/ vibration are depicted. Also see [0053] "oscillator”, "impulse". Also see [0043-0045] "mechanical 'pinging' device or acoustic impulse generator", wherein the analyzed data represents using acoustic sensors the vibrational signal “acoustic or pinging signal” [0053] of the measured device such as pump [0042]. It would have been obvious to one of ordinary skill in the art that the analysis of the vibrational signal of any part/ device of the system given as an example is applicable to the device of the system such as the pump as in [0080] as the vibration is applied due to the fluid passing through the device, see [0020] wherein the acoustic which is based on the vibrational sound is measured and analyzed and wherein such process is applied on pumps.)

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Brown as modified by Nixon as applied to claim 1 above, and further in view of US 2004/0019461 A1, Bouse et al, hereinafter referenced as Bouse, Bouse is cited in the IDS submitted on 2/20/20.

As to claim 7, Brown as modified teaches “wherein the data processing circuit further comprises a band pass filter.” ([0020] "(such as turbines, pumps, rotors, mixers, and other rotating or reciprocating equipment, heat exchangers, valves, thermos-wells, piping, and the like)". Moreover, [0020-0021] the use of filtering is disclosed, which could be a band pass filtering or any applicable and suitable filtering technique within the art.)
Since the exact type of filter has not been expressly cited, then the following rejection is applied, in order to provide a compact prosecution.
Bouse teaches “band pass filtering" ([0034] "a set of selectable band-pass and high-pass filters (such as two each) tailored to the default acquisition ranges for the type of rotating equipment to be monitored may be used to provide further processing.")
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the well-known band pass filtering of Bouse to the filtering step of Brown in a tailored approach that suits the range of the monitored equipment including pumps (Bouse [0034]). Moreover, one of ordinary skill in the art would be motivated to implement a well-known filtering approach applied within the art that yields the predicted results, yet in more tailored and accurate outcome (KSR).

As to claim 8, Brown as modified teaches the limitations of claim 7 above. 
Brown is silent in regards to vary the band pass filter based on a parameter of the pump.
Bouse teaches “wherein the response circuit is further structured to vary the band pass filter based on a parameter of the pump.” ([0034] "a set of selectable band-pass and high-pass filters (such as two each) tailored to the default acquisition ranges for the type of rotating equipment to be monitored may be used to provide further processing.", i.e. the usage of filtered is tailored according to the measured parameters and their ranges.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the well-known band pass filtering of Bouse to the filtering step of Brown in a tailored approach that suits the range of the monitored equipment including pumps (Bouse [0034]). Moreover, one of ordinary skill in the art would be motivated to implement a well-known filtering approach applied within the art that yields the predicted results, yet in more tailored and accurate outcome (KSR).

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Brown as modified by Nixon as applied to claim 1 above, and further in view of 6,434,512 B1, Discenzo.

As to claim 11, Brown as modified teaches “wherein at least one of the plurality of input sensors measures at least one attribute of: temperature of bearings, vibration of drive shafts, a speed of the pump, a rotations per minute (RPM) of the pump, a torque of the pump, and an acceleration of the pump.” ([0033] the bearings are one of the components that are monitored within the system, i.e. the temperature sensing of [0075] is applicable on the bearings. Moreover, (fig 1-3 wherein the acoustic sensors that sense the oscillation/ vibration are depicted. Also see [0053] "oscillator', "impulse". Also see [0043-0045] "mechanical 'pinging' device or acoustic impulse generator', reads on “vibration”, wherein such vibration is associated to the pump and motor of [0033], wherein the motor has to have a derive-shaft to transfer the motion, or it could be related to the impeller of the pump.)
Although the torque measurement could be implied within the applied measurement of the motor, or the pump of Brown, yet does not expressly cite it.
Discenzo teaches “at least one of the plurality of input sensors measures at least one attribute selected from a list of attributes consisting of: temperature of bearings, vibration of drive shafts, a speed of the pump, a rotations per minute (RPM) of the pump, a torque of the pump, and an acceleration of the pump.” (col 7 lines 58 and the span of the paragraph on col 8 "machine operating information such as for example, speed, temperature, torque, voltage, current, related waveforms, bearing health, insulation status, etc."; col 19 lines 55-64 "torque sensor”; "Such a torque sensor is useful for monitoring drivetrain components and vehicle steering.", also see claim 16, and col 11 lines 13-25 "shaft rotation", col 15 lines 4-11.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the measurement of a well-known parameter torque, applied for rotary equipment/ device of Discenzo to the determination/ measurement applied by Brown in order to encompass all related characteristics of the rotary equipment related to the pump and/or motor of Brown which in turn would provide the expected results, yet with higher accuracy and higher reliability level.

As to claim 14, Brown as modified teaches “wherein the pump performance parameter indicates at least one condition of: torsion on a driveshaft, slippage of a shaft, a potential bearing failure, an increased viscosity of fluid flowing through the pump, and an uneven rotation of a shaft.” ([0033] “bearings are about to fail”, reads on “potential bearing failure”. Moreover, ([0020] "(such as turbines, pumps, rotors, mixers, and other rotating or reciprocating equipment ... " wherein rotors/ "impeller" is based on torque mechanism. Also see [0033] "pumps" which includes (propeller and/or impeller) in order to pump fluid forward and/or backward, [0059] "pumped back into the boiler”. Moreover, one of ordinary skill in the art contemplates that the torsion could be implied within measured rotation characteristics of at least one component of the pump.) 
Since the language states that at least one condition, then the conditions disclosed above suffice, yet the examiner would like to provide the following rejection in order to provide a compact prosecution.
Discenzo teaches “torsion on a driveshaft, slippage of a shaft, a potential bearing failure, an increased viscosity of fluid flowing through the pump, and an uneven rotation of a shaft.” (col 7 lines 58 and the span of the paragraph on col 8 "machine operating information such as for example, speed, temperature, torque, voltage, current, related waveforms, bearing health, insulation status, etc."; col 19 lines 55-64 "torque sensor”; "Such a torque sensor is useful for monitoring drivetrain, components and vehicle steering.", also see claim 16, and col 11 lines 13-25 "shaft rotation", col 15 lines 4-11 “fall under the category of classical vibration analysis which have been proven to detect certain mechanical problems such as, for example, bearing failure, rotor problems, contamination from water or grit, boles in bearings, flat areas on bearings, broken or loose motor mounting, misalignment of motor shaft and load shaft, bent shafts, loose couplings, stator winding problems, fan problems, etc.” Knowing that torsion: is the twisting of an object due to an applied torque.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the measurement of well-known parameter torsion/ torque applied for rotary equipment/ device and well-known mechanical problems within classical vibration analysis of Discenza to the determination/ measurement applied by Brown in order to encompass all related characteristics of the rotary equipment which in turn would provide the expected results, yet with higher accuracy and reliability level by including the detection of a range of common well-known problems might appear within the art.

Claims 13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brown as modified by Nixon as applied to claim 1 above, and further in view of US 2002/0129661 A1, Clarke.

As to claim 13, Brown as modified teaches the limitations of claim 1.
Brown is silent in regards to wherein the signal evaluation circuit comprises a frequency transformation circuit and a phase lock loop circuit structured to align at least one of the plurality of detection values from a first part of the pump with at least one of the plurality of detection values from a second part of the pump.
Clarke teaches “wherein the signal evaluation circuit comprises a frequency transformation circuit and a phase lock loop circuit structured to align at least one of the plurality of detection values from a first part of the pump with at least one of the plurality of detection values from a second part of the pump.” ([abstract] and claim 1-2, wherein the phase locked loop is applied measuring a system including pumps as in fig 1 [0056-0058] and [0065-0068], and wherein the frequency transformation is disclosed in [0089-0091] and [0096].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the PLL and frequency transforming techniques of Clarke to the diagnostic process of Brown in order to provide a greater accuracy and reliable outcome (Clarke [abstract] and [0007]). One of ordinary skill in the art would be motivated to implement a well-known technique applied within the art and would provide the expected results, yet with higher accuracy compatible with high and low frequency ranges, and their corresponding phases and amplitude.

As to claim 19, Brown as modified teaches the limitations of claim 15 above.
Brown is silent in regards to “the method further comprising: transforming a first portion of the plurality of detection values corresponding to a first part of the pump into a frequency domain comprising a first phase value; transforming a second portion of the plurality of detection values corresponding to a second part of the pump into the frequency domain comprising a second phase value; determining a relative phase difference between the first phase value and the second phase value; and determining the pump performance parameter further in response to the relative phase difference.”
Clarke teaches “the method further comprising: transforming a first portion of the plurality of detection values corresponding to a first part of the pump into a frequency domain comprising a first phase value; transforming a second portion of the plurality of detection values corresponding to a second part of the pump into the frequency domain comprising a second phase value; determining a relative phase difference between the first phase value and the second phase value; and determining the pump performance parameter further in response to the relative phase difference.” ([abstract] and claim 1-2, wherein the phase locked loop is applied measuring a system including pumps as in fig 1 [0056-0058] and [0065-0068], and wherein the frequency transformation is disclosed in [0089-0091] and [0096]. Moreover the phase difference is implemented in the phase lock loop feedback as disclosed in [0071-0075]. Moreover, [0084-0087] and fig 6-7, the frequency transform/ Hilbert determines the phase difference and is part of the PLL as described in [0072- 0075] and fig 3-4. Moreover, [0198] and [0206] the determination/ alarming of the specific failure of a certain part is disclosed. Moreover, the monitored device/ equipment includes pumps as in [0056-0058] among other equipment.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the PLL and frequency transforming techniques of Clarke to the diagnostic process of Brown in order to provide a greater accuracy and reliable outcome (Clarke [abstract] and [0007]). One of ordinary skill in the art would be motivated to implement a well-known technique applied within the art and would provide the expected results, yet with higher accuracy compatible with high and low frequency ranges, and their corresponding phases and amplitude.

As to claim 20, Brown as modified teaches the limitations of claim 19.
Brown is silent in regards to “wherein the transformed first portion of the plurality of detection values further comprises at least one first amplitude value corresponding to at least one first frequency value, wherein the transformed second portion of the plurality of detection values further comprises at least one second amplitude value corresponding to at least one second frequency value, and wherein determining the pump performance parameter is further in response to at least one of a first difference between the at least one first amplitude value and the at least one second amplitude value, or a second difference between the at least one first frequency value and the at least one second frequency value.” 
Clarke teaches “wherein the transformed first portion of the plurality of detection values further comprises at least one first amplitude value corresponding to at least one first frequency value, wherein the transformed second portion of the plurality of detection values further comprises at least one second amplitude value corresponding to at least one second frequency value, and wherein determining the pump performance parameter is further in response to at least one of a first difference between the at least one first amplitude value and the at least one second amplitude value, or a second difference between the at least one first frequency value and the at least one second frequency value.” ([abstract] and claim 1-2, wherein the phase locked loop is applied measuring a system including pumps as in fig 1 [0056-0058] and [0065-0068], and wherein the frequency and corresponding amplitudes are disclosed in claim 8, [0012], [0063-0066], [0072]  and [0143-0147] wherein such approach is implemented within the PLL.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the PLL and frequency transforming techniques of Clarke to the diagnostic process of Brown in order to provide a greater accuracy and reliable outcome (Clarke [abstract] and [0007]). One of ordinary skill in the art would be motivated to implement a well-known technique applied within the art and would provide the expected results, yet with higher accuracy compatible with high and low frequency ranges, and their corresponding phases and amplitude.

Response to Arguments
Applicant’s arguments have been considered but are moot because of the new ground of rejection necessitated by the amendments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2016/0285840 A1, Smith et al is drawn to Internet of Things (IoT) devices in accordance with a state machine model.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAN A ALKAFAWI whose telephone number is (571)272-4448. The examiner can normally be reached Monday-Friday 8:00 Am- 5:00 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EMAN A. ALKAFAWI
Primary Examiner
Art Unit 2857



/EMAN A ALKAFAWI/           Primary Examiner, Art Unit 2857    
12/16/2022